                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DEMITRUS M. MASSEY,

                               Plaintiff,
         v.

 DARREN HUTSCHENREUTER, LIZZIE TEGELS,
                                                                    OPINION and ORDER
 AMANDA KRAGGNESS, KEVIN GARCEAU,
 ERIN DUNAHAY, MS. BERCHARD, CAPTAIN
                                                                         20-cv-159-jdp
 CARRIERE, JOHN DOE LIEUTENANT,
 MR. FISCHER, KEVIN CARR, WISCONSIN
 DEPARTMENT OF CORRECTIONS, and
 ABC INSURANCE COMPANY,

                               Defendants.


       Pro se plaintiff Demitrus M. Massey filed this civil action under 42 U.S.C. § 1983

against prison staff at Jackson Correctional Institution. He alleges that he was sexually harassed

and assaulted by a correctional officer at the prison, and that other prison staff failed to protect

him from the harm and retaliated against him after he complained about it. Massey’s complaint

is before the court for screening under 28 U.S.C. § 1915A. For the reasons below, Massey may

proceed with constitutional and state law claims against defendants Darren Hutschenreuter,

Amanda Kraggness, Kevin Garceau, and Erin Dunahay. The other defendants will be dismissed

because Massey’s allegations do not state a claim for relief against them.



                                   ALLEGATIONS OF FACT

       Massey alleges the following facts, which I will accept as true for purposes of screening

the complaint.
       Massey was incarcerated at Jackson Correctional Institution at all times relevant to his

complaint. The following defendants worked at Jackson Correctional during the relevant time:

Darren Hutschenreuter (correctional officer); Amanda Kraggness (unit manager); Erin

Dunahay (captain); Carriere (captain); Ms. Berchard (social worker and hearing officer for

inmate conduct reports); Ms. Fischer (inmate advocate for conduct report hearings); Kevin

Garceau (security director); and Lizzie Tegels (warden). Massey also names as defendants a

John Doe Lieutenant, Kevin Carr (secretary of DOC), Wisconsin Department of Corrections,

and ABC Insurance Company.1

       In December 2018, Massey moved onto a unit at Jackson Correctional where defendant

Officer Hutschenreuter worked. From December 2018 to March 2019, Hutschenreuter flirted

with Massey. (Massey does not provide many details about Hutschenreuter’s conduct, but he

says that Hutschenreuter sexually harassed him.) In March 2019, Hutschenreuter searched

Massey’s cell. Hutschenreuter rummaged through Massey’s property and spread Massey’s

underwear on Massey’s bunk, but Hutschenreuter did not disturb Massey’s cellmate’s property.

On May 1, 2019, Hutschenreuter told Massey in a flirtatious manner that he was going to

search Massey’s cell again. Massey told a social worker and defendant Kraggness, the unit

director, that Hutschenreuter had been sexually harassing him. The social worked emailed

Kraggness and Garceau, the security director, about Massey’s complaints. Neither Kraggness

nor Garceau took any steps to protect Massey from further harassment by Hutschenreuter.




1
  Massey’s complaint contains no allegations or claims against ABC Insurance Company, and
Massey does not explain why he named the company as a defendant. Therefore, I am dismissing
it as a defendant from this case.


                                              2
       On June 5, 2019, Hutschenreuter ordered Massey to move to a different cell.

Hutschenreuter entered the new cell while Massey was alone in it, and he ordered Massey to

bend over and read the code off of Massey’s property locker. When Massey bent over to read

the code, Hutschenreuter pressed his body against Massey’s, pushing his penis against Massey’s

buttocks. Massey stood up and left the cell, and Hutschenreuter stayed in the cell smirking

and giggling at Massey.

       On June 8, 2019, Massey complained to psychological services about Hutschenreuter’s

behavior. Massey also filed an inmate complaint with the prison, a Prison Rape Elimination

Act (PREA) complaint against Hutschenreuter, and a document titled “criminal complaint”

with the Jackson County clerk of court.

       On June 10, defendant Captain Dunahay interviewed Massey and Hutschenreuter

about the incident. Hutschenreuter denied that he entered the cell while Massey was alone

inside, and he denied assaulting Massey. Dunahay concluded that Massey’s accusation was

unfounded, and Dunahay issued Massey a conduct report for lying about staff. Defendants

Berchard and Carriere conducted the hearing on the conduct report. Defendant Fischer was

assigned to be Massey’s inmate advocate at the hearing. Berchard and Carriere found Massey

guilty of lying about staff after they reviewed video footage and concluded that the footage did

not support Massey’s statement that Hutschenreuter had entered the cell while Massey was

alone inside. Massey received 60 days segregation as punishment. Massey appealed, asking that

the video footage be reviewed again, but defendant Warden Tegels denied the appeal.

       On June 30, Massey received another conduct report, written by defendant

Hutschenreuter. Massey submitted an inmate complaint contending that the new conduct

report was in retaliation for his complaining about being sexually assaulted by Hutschenreuter.


                                               3
Massey also accused Hutschenreuter, Dunahay, and Carriere of retaliating against him and of

conspiring to cover up Hutschenreuter’s behavior.

       On July 8, Massey contacted defendant Garceau, asking that his PREA complaint

against Hutschenreuter be reopened and that charges be brought against Hutschenreuter.

Garceau denied the request, stating that he had viewed the video evidence and that it did not

support Massey.

       On July 15, Massey was interviewed by a deputy from Jackson County Sheriff’s

Department. The deputy reviewed the video footage and concluded that the footage

corroborated Massey’s version of events. After the interview, Dunahay told Massey to contact

Tegels again to ask that his appeal of the conduct report be reconsidered in light of law

enforcement’s conclusions about the video evidence. Massey contacted Tegels, who reinstated

Massey’s appeal and dismissed the conduct report based on the video evidence. Massey’s PREA

complaint against Hutschenreuter was reopened.

       Dunahay and John Doe Lieutenant interviewed Massey as part of the PREA

investigation. Dunahay told Massey that he had reviewed the video footage and wondered why

Massey had stayed in the cell when Hutschenreuter entered. Dunahay asked Massey what he

was doing in the cell with Hutschenreuter, and Dunahay implied that Massey had stayed in

the cell voluntarily. Dunahay accused Massey of lying about what had happened in the cell

and he asked Massey to change his story. John Doe Lieutenant did not attempt to stop

Dunahay’s questions. Massey later complained to psychological services about Dunahay’s

treatment of him.

       In September 2019, Massey was transferred to Stanley Correctional. Dunahay was part

of the program review committee that approved the transfer. Massey asked Dunahay to amend


                                             4
his prison records to show that the conduct report for lying about staff had been overturned,

but Dunahay refused to do so. As a result, Massey’s records show that he received a conduct

report for lying about staff.



                                          ANALYSIS

       Massey states that he wants to bring the following claims against defendants: (1)

Hutschenreuter sexually harassed and assaulted him, in violation of the Eighth Amendment;

(2) Kragness and Garceau failed to protect him from Hutschenreuter’s harassment and assault,

in violation of the Eighth Amendment; (2) Hutschenreuter and Dunahay retaliated against

him, in violation of the First Amendment; (3) Garceau, Berchard, Carriere, and Fischer denied

his right to due process under the Fourteenth Amendment; (4) John Doe lieutenant failed to

intervene and protect him from Dunahay’s abusive interview; and (5) defendants’ actions

violated Massey’s rights under state common law.

A. Sexual harassment

       The Eighth Amendment prohibits cruel and unusual punishment. Most verbal

harassment of an inmate by jail or prison guards does not rise to the level of cruel and unusual

punishment, but harassment may be actionable when the conduct is ongoing and intended to

inflict physical or psychological harm on the inmate. Lisle v. Welborn, 933 F.3d 705, 718 (7th

Cir. 2019); Beal v. Foster, 803 F.3d 356, 358 (7th Cir. 2015). In this instance, Massey alleges

that defendant Hutschenreuter flirted with him and sexually harassed him for months.

Hutschenreuter then sexually assaulted him by pressing his body against Massey’s buttocks

while Massey was bent over. These allegations are sufficient at the pleading stage to state a




                                               5
claim that Hutschenreuter engaged in cruel and unusual punishment by intending to inflict

psychological harm on Massey.

       Massey also contends that defendants Kragness and Garceau should be held liable for

failing to protect him from Hutschenreuter’s harassment and assault. Under the Eighth

Amendment, prison officials must take reasonable measures to guarantee the safety of inmates.

Farmer v. Brennan, 511 U.S. 825, 832 (1994). To state a failure-to-protect claim under the

Eighth Amendment, an inmate must allege facts suggesting that (1) that there was an excessive

risk to the inmate's health or safety; and (2) that the official was aware that a substantial risk

of serious harm existed, and chose to disregard the risk. Id. Massey alleges that he told his social

worker about Hutschenreuter’s ongoing sexual harassment and that the social worker reported

the harassment to Kragness and Garceau. Kragness and Garceau had authority over

Hutschenreuter and could have taken steps to protect Massey from further harassment, but

they failed to do so. These allegations support a claim that Garceau and Kragness failed to

protect Massey from a substantial risk that he would be sexually harassed, or worse, in the

future. Accordingly, Massey may proceed with Eighth Amendment claims against

Hutschenreuter, Garceau, and Kragness.

B. Retaliation

       Massey contends that defendants Hutschenreuter and Dunahay retaliated against him

after he reported that Hutschenreuter had sexually assaulted him. To state a First Amendment

retaliation claim, a plaintiff must allege: (1) that he was engaged in a constitutionally protected

activity; (2) that defendants took one or more retaliatory actions that would deter an average

prisoner from engaging in the protected activity; and (3) that plaintiff’s protected activity was

one of the reasons defendants took action against the plaintiff. Gomez v. Randle, 680 F.3d 859,


                                                 6
866 (7th Cir. 2012); Bridges v. Gilbert, 557 F.3d 541, 556 (7th Cir. 2009). Massey’s allegations

satisfy these requirements. His filing of an inmate grievance and PREA complaint about

Hutschenreuter’s actions was conduct protected by the First Amendment. Massey’s allegations

also suggest that defendants Dunahay and Hutschenreuter issued conduct reports to Massey,

and that Dunahay refused to remove information about the conduct report from Massey’s

prison records, in retaliation for Massey’s complaints. Because these actions might deter an

ordinary prisoner from filing complaints in the future, Massey may proceed with retaliation

claims against Dunahay and Hutschenreuter.

C. Due process

       Massey contends that defendants Berchard, Carriere, and Fischer violated his due

process rights during the hearing on the conduct report he received for lying about staff. He

contends that because video footage showed that he told the truth about Hutschenreuter

entering the cell while Massey was alone in it, Berchard and Carriere should have concluded

that he was not guilty of lying about staff. In addition, he contends that Fischer should have

done a better job as an inmate advocate at the hearing. Massey also contends that Garceau

violated his due process rights by closing his PREA complaint after he was found guilty of lying

about staff.

       When an inmate raises a due process claim related to a disciplinary proceeding, he must

demonstrate that he was deprived of a liberty interest and that the procedures that he was

afforded were constitutionally deficient. Lisle, 933 F.3d at 720. Massey’s allegations fail to

satisfy either element of a due process claim.

       On the first prong, a prisoner’s placement in disciplinary segregation may implicate a

liberty interest, depending on the duration and conditions of segregation. Townsend v. Cooper,


                                                 7
759 F.3d 678, 687 (7th Cir. 2014); Townsend v. Fuchs, 522 F.3d 765, 768 (7th Cir. 2008).

Massey alleges that he was punished with 60 days segregation as a result of the conduct report,

though it is not clear how many days he actually served. The punishment was issued on July 1

and was overturned later that month. Even if Massey had served the entire 60-day sentence,

his sentence was too short to implicate due process, as he does not allege that the conditions

of segregation were unusually harsh. See Fuchs, 522 F.3d at 770–71 (59-day placement in

segregation did not implicate liberty interest); Hoskins v. Lenear, 395 F.3d 372, 375 (7th Cir.

2005) (two-month placement in segregation did not implicate liberty interest); Lekas v. Briley,

405 F.3d 602, 612 (7th Cir. 2005) (three-month placement in segregation did not implicate

liberty interest); Obriecht v. Raemisch, 565 F. App'x 535, 539–40 (7th Cir. 2014) (78-day

confinement in segregation with mattress placed directly on wet floor did not implicate liberty

interest).

        On the second prong, Massey has not alleged facts showing that the process afforded

him was constitutionally deficient. In the context of a prison disciplinary proceeding, due

process requires only that the prisoner receive advance written notice of the charges, the chance

to present testimony and documentary evidence to an impartial decisionmaker, and a written

explanation, supported by at least some evidence in the record, for any disciplinary action

taken. Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). Massey received notice of the

conduct report, a hearing before decisionmakers with no obvious bias against him, and a written

explanation for the decision. Prisoners do not have a constitutional right to an effective inmate

advocate. And although Massey argues that the evidence did not support the finding that he

lied, the decisionmakers could have believed Hutschenreuter’s testimony that he did not

sexually assault Massey, regardless whether the video footage showed Hutschenreuter entering


                                               8
the cell while Massey was inside. Moreover, the conduct report was later overturned, showing

that Massey received adequate process. Therefore, Massey may not proceed with a due process

claim based on the Bercard’s and Carriere’s actions at the disciplinary hearing.

       Massey also cannot proceed with a due process claim against Garceau. Garceau closed

Massey’s PREA complaint for a brief period, after Massey was found guilty of lying about staff.

Massey’s complaint was reopened and investigate as soon as Massey’s conduct report was

overturned. Nothing about these allegations implicates Massey’s due process rights.

D. John Doe Lieutenant

       Massey contends that a lieutenant violated his constitutional rights by failing to

intervene while Dunahay was questioning him about the incident with Hutschenreuter. Massey

argues that Dunahay’s questioning was abusive and that the lieutenant should have done

something to stop Dunahay’s abuse. But Massey’s allegations do not support any constitutional

claim against the lieutenant. Massey’s description of Dunahay’s questioning suggests that

Dunahay did not believe Massey’s version of events, but Massey’s allegations do not show that

Dunahay was trying to harass Massey or inflict psychological harm on him. Because Dunahay’s

questions did not amount to cruel and unusual punishment, the lieutenant was not obligated

by the constitution to intervene.

E. State law claims

       Massey also raises several state common law claims against defendants, and he says that

he satisfied all of Wisconsin’s notice requirements. Therefore, I will consider his state law

claims below.




                                               9
       1. Assault and battery

       Massey contends that Hutschenreuter’s conduct constituted the tort of assault and

battery. Under Wisconsin law, the elements of a civil assault and battery claim are the unlawful

and intentional subjection of another to an offensive bodily contact. Wis JI—Civil 2010;

McCluskey v. Steinhorst, 173 N.W.2d 148, 151–52 (Wis. 1970). Massey’s allegations that

Hutschenreuter pressed his penis into Massey’s buttocks without Massey’s consent are

sufficient to state a claim for assault and battery.

       2.   Intentional infliction of emotional distress

       Massey contends that the actions taken by Hutschenreuter, Dunahay, Garceau,

Berchard, and Carriere support intentional infliction of emotional distress claims. However, to

recover for intentional infliction of emotional distress under Wisconsin law, a plaintiff must

show that (1) the conduct was intended to cause emotional distress; (2) the conduct was

extreme and outrageous; (3) the conduct was the cause of the person's emotional distress; and

(4) the emotional distress was extreme and disabling. Terry v. Journal Broad. Corp., 2013 WI

App 130, ¶ 42, 351 Wis. 2d 479, 840 N.W.2d 255; WIS. JI–CIVIL 2725.

       With the exception of the allegations about Hutschenreuter, Massey’s allegations do

not suggest that any other defendant engaged in extreme or outrageous conduct intended to

cause Massey emotional distress. And even if I agreed that Hutschenreuter’s conduct was

extreme, outrageous, and was intended to cause Massey emotional distress, Massey has not

alleged that he suffered emotional distress that was extreme and disabling. Therefore, he may

not proceed with any intentional infliction of emotional distress claim.




                                                10
       3. Defamation

       Massey contends that Hutschenreuter defamed him by lying about the sexual assault,

and that Garceau, Dunahay, Berchard, and Carriere defamed him when they made false

statements about what the video footage showed. To state a claim for common law defamation

under Wisconsin law, a plaintiff must allege: (1) a false statement; (2) communicated by

speech, conduct, or in writing to a person other than the person defamed; (3) that was

unprivileged and tends to harm one's reputation. In re Storms v. Action Wisconsin Inc., 2008 WI

56, ¶ 37, 309 Wis. 2d 704, 750 N.W.2d 739.

       Massey’s allegations do not support a defamation claim against any defendant.

Assuming these defendants made false statements, Massey has not alleged that they were

unprivileged. The statements were made in the context of investigating a conduct report inside

the prison. See Semons v. Wolf, No. 19-CV-1595, 2020 WL 1235195, at *3 (E.D. Wis. Mar.

13, 2020) (finding that false statements in a conduct report were privileged). In addition,

Massey’s conduct report was later overturned, and he has failed to allege any facts showing

that his reputation in the prison or community has been damaged as a result of the false

statements.

       4. Negligent supervision

       Finally, Massey contends that defendants Tegels, Carr, and the Department of

Corrections are liable for negligent supervision under Wisconsin law. To state a claim for

negligence supervision, a plaintiff must allege that an employer’s negligence caused its

employee’s wrongful act. Doe v. Archdiocese of Milwaukee, 2005 WI 123, ¶ 44, 284 Wis. 2d 307,

700 N.W.2d 180. Massey’s allegations do not meet this standard. He argues generally that

Tegels and Carr should have supervised their employees better, but he does not allege any facts


                                              11
explaining specifically how Tegels and Carr were negligent or why their negligence caused the

other defendants’ alleged wrongful acts. Therefore, Massey may not proceed with a negligent

supervision claim.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Demitrus M. Massey is GRANTED leave to proceed on his claims that (1)
          defendant Darren Hutschenreuter violated his Eighth Amendment rights and
          committed the common law tort of assault and battery by sexually harassing and
          assaulting Massey; (2) defendants Amanda Kraggness and Kevin Garceau violated
          his Eighth Amendment rights by failing to protect him from Hutschenreuter; and
          (3) defendants Hutschenreuter and Erin Dunahay violated his First Amendment
          rights by retaliating against him.

       2. Plaintiff is DENIED leave to proceed on any other claim. Defendants Captain
          Carriere, Ms. Berchard, Ms. Fischer, John Doe Lieutenant, Lizzie Tegels, Kevin
          Carr, Wisconsin Department of Corrections, and ABC Insurance Company are
          DISMISSED.

       3. Pursuant to an informal service agreement between the Wisconsin Department of
          Justice and this court, copies of plaintiff’s complaint and this order are being sent
          today to the Attorney General for service on defendants. Plaintiff should not
          attempt to serve defendants on his own at this time. Under the agreement, the
          Department of Justice will have 60 days from the date of the Notice of Electronic
          Filing of this order to answer or otherwise plead to plaintiff’s complaint if it accepts
          service for defendants.

       4. For the time being, plaintiff must send defendants a copy of every paper or
          document that he files with the court. Once plaintiff learns the name of the lawyer
          or lawyers who will be representing defendants, he should serve the lawyer directly
          rather than defendants. The court will disregard documents plaintiff submits that
          do not show on the court’s copy that he has sent a copy to defendants or to
          defendants’ attorney.

       5. Plaintiff should keep a copy of all documents for his own files. If he is unable to use
          a photocopy machine, he may send out identical handwritten or typed copies of his
          documents.

       6. If plaintiff is transferred or released while this case is pending, it is plaintiff’s
          obligation to inform the court of his new address. If he fails to do this and

                                               12
   defendants or the court are unable to locate him, his claims may be dismissed for
   his failure to prosecute them.

Entered May 14, 2020.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                    13
